Silverman, J. (dissenting).
We would affirm the order appealed from.
*311Fresh Meadows Assoc. v Conciliation & Appeals Bd. (88 Mise 2d 1003, affd 55 AD2d 559, affd 42 NY2d 925), considered the Conciliation and Appeals Board (CAB) rulings with respect to allowable charges by a landlord to rent-stabilized tenants for electricity costs incident to the use of newly installed air conditioners. In that case, the court sustained the power of CAB to fix a reasonable charge based upon, among other things, an area survey by Consolidated Edison even though those charges were based on guidelines which may not have reflected the actual cost for electrical current to a particular landlord in the particular apartments. We think it was within the power of CAB to make the same ruling in the present case.
Ross and Carro, JJ., concur with Murphy, P. J.; Sandler and Silverman, JJ., dissent in an opinion by Silverman, J.
Judgment, Supreme Court, New York County, entered on September 6, 1979, modified, on the law, to reinstate the petition and to grant it to the extent of annulling the administrative determinations and remanding those matters for further proceedings not inconsistent with the opinion of this court filed herein, and as modified, affirmed, without costs and without disbursements.